      Case 2:18-cr-00422-SPL Document 398 Filed 11/20/18 Page 1 of 2




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8    United States of America,              )    No. CR-18-00422-PHX-SPL
                                             )
 9                                           )
                       Plaintiff,            )    ORDER
10    vs.                                    )
                                             )
11                                           )
      Michael Lacey, et al.,                 )
12                                           )
                       Defendants.           )
13                                           )
                                             )
14
15          Before the Court is Defendant Scott Spear’s Joint Motion (Unopposed) to Extend
16   Time for Responses and Replies re: The Government’s (Sealed) Motion to Compel
17   Destruction Of Inadvertently Disclosed Documents (Doc. 343), Motion for Access to Joint
18   Representation and Joint Defense Agreements Previously Submitted by Defendants
19   Michael Lacey and James Larkin for in Camera Review (Doc. 354), and Motion For
20   Clarification re: Order to Resolve Attorney-Client Privilege (Doc. 355) (Second Request)
21   (the “Motion”). (Doc. 397) Having reviewed the Motion,
22          IT IS ORDERED that the Motion for Extension of Time (Doc. 397) is denied in
23   part and granted in part. The Motion is denied as it pertains to extending the time for
24   responses and replies to the Government’s (Sealed) Motion to Compel Destruction of
25   Inadvertently Disclosed Documents. (Docs. 343, 352, 396)
26          IT IS FURTHER ORDERED that the Defendants shall have until December 10,
27   2018 to file responses to the Government’s Motion for Access to Joint Representation and
28   Joint Defense Agreements Previously Submitted by Defendants Michael Lacey and James
      Case 2:18-cr-00422-SPL Document 398 Filed 11/20/18 Page 2 of 2




 1   Larkin for in Camera Review and the Government’s Motion For Clarification re: Order to
 2   Resolve Attorney-Client Privilege. (Docs. 354, 355) The Government shall have until
 3   January 4, 2019 to file any replies in support of Docs. 354 and 355. No further extensions
 4   will be granted.
 5          Dated this 20th day of November, 2018.
 6
 7
 8
 9                                                   Honorable Steven P. Logan
10                                                   United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
